
	
		I
		112th CONGRESS
		2d Session
		H. R. 6519
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Hunter (for
			 himself, Mr. Bilbray,
			 Mr. Dreier,
			 Mr. Campbell, and
			 Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide an expedited permit process to authorize
		  private landowners to conduct limited vegetation removal activities on National
		  Forest System land or Bureau of Land Management land adjacent to their private
		  property to reduce the risk of catastrophic wildfire that would threaten
		  residential structures on the private property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defend Your Home Against Wildfire
			 Act.
		2.Private landowner
			 vegetation removal activities on National Forest System land and Bureau of Land
			 Management land adjacent to private property
			(a)DefinitionsIn this section:
				(1)Eligible private
			 propertyThe term
			 eligible private property means a parcel of private property
			 that—
					(A)contains at least
			 one residential structure; and
					(B)shares a boundary
			 with adjacent Federal land.
					(2)Federal
			 land
					(A)Covered
			 landThe term Federal
			 land means the following:
						(i)National Forest System land (as such term
			 is defined in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a))).
						(ii)Public lands (as such term is defined in
			 section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702)).
						(B)Excluded
			 landThe term does not
			 include a unit of the National Wilderness Preservation System unless a
			 residential structure on the adjacent eligible private property was constructed
			 before the date of the designation of the unit.
					(3)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of Agriculture, in the case
			 of National Forest System land; and
					(B)the Secretary of
			 the Interior, in the case of public lands.
					(4)Vegetation
			 removal permitThe term
			 vegetation removal permit means a permit issued pursuant to the
			 expedited process required by subsection (b) authorizing the owner of eligible
			 private property to remove vegetation on Federal land adjacent to the eligible
			 private property.
				(b)Expedited permit
			 process requiredThe
			 Secretary concerned shall establish a process for the expedited consideration
			 of a permit application submitted by the owner of eligible private property to
			 remove vegetation on Federal land adjacent to the eligible private property to
			 reduce the risk of catastrophic wildfire that would threaten a residential
			 structure on the private property.
			(c)Deadline for
			 consideration; environmental complianceThe final decision on an application for a
			 vegetation removal permit shall be made not later than 14 days after the
			 Secretary concerned receives the application. Consideration of the application
			 for a vegetation removal permit, approval or denial of the permit, and private
			 landowner vegetation removal activities conducted pursuant to the permit are
			 not a major Federal action for purposes of section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
			(d)Area scope of
			 permitA vegetation removal
			 permit may not authorize vegetation removal activities by the private landowner
			 on Federal land more than 100 feet beyond the boundary or boundaries shared by
			 the Federal land and the eligible private property.
			(e)Cost
			 assistanceThe Secretary
			 concerned may make a grant to the recipient of a vegetation removal permit to
			 help cover a portion of the costs incurred by the private landowner to conduct
			 vegetation removal activities on Federal land pursuant to the permit. The
			 amount of the grant may not exceed 25 percent of the total amount of the cost
			 to conduct the vegetation removal activities.
			
